Exhibit 99.2 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the consolidated financial statements and accompanying notes thereto included in Item 8 of this Form 10-K. General Business Overview Headquartered in St. Louis, Missouri, we are a leading global manufacturer and marketer of a variety of high-performance chemical and engineered materials that are used in a broad range of consumer and industrial applications.In the first quarter of 2008, we realigned our segment reporting to four segments from our former two segment reporting structure as further described in Note 25 to the accompanying consolidated financial statements.These four segments are SAFLEX®, CPFilms, Technical Specialties and Integrated Nylon.The major products by reportable segment are as follows: Reportable Segment Products SAFLEX® ·SAFLEX® plastic interlayer ·Specialty intermediate Polyvinyl Butyral resin and plasticizer CPFilms ·LLUMAR®, VISTA®, GILA® and FORMULA ONE PERFORMANCE AUTOMOTIVE FILMS® professional and retail window films ·Other enhanced polymer films for industrial customers Technical Specialties ·CRYSTEX® insoluble sulphur ·SANTOFLEX® antidegradants ·SANTOCURE® and PERKACIT® primary accelerators ·THERMINOL® heat transfer fluids ·SKYDROL® aviation hydraulic fluids ·SKYKLEEN® brand of aviation solvents Integrated Nylon ·Nylon intermediate “building block” chemicals ·Nylon polymers, including VYDYNEâ and ASCENDâ ·Carpet fibers, including the WEAR-DATEDâ and ULTRONâ brands ·Industrial nylon fibers On December 17, 2003 we and 14 of our domestic subsidiaries filed voluntary petitions for relief under Chapter 11 of the United States Bankruptcy Code in order to address the legacy liabilities for litigation, environmental remediation and certain postretirement benefits and liabilities under operating contracts assumed at the time of the spinoff from Pharmacia.An overview of our bankruptcy proceedings and reorganization strategy appears below. Bankruptcy Proceedings and Reorganization Strategy As part of our reorganization, our senior leadership team developed and executed a reorganization strategy focused on four principal objectives to address the factors that led to the bankruptcy filing, maximize the value of our businesses, and enable us to thrive after emergence from bankruptcy.This reorganization strategy focused on: · managing our businesses to enhance financial and operating performance including the utilization of the tools of Chapter 11; · making changes to our asset portfolio to focus on high-potential businesses that could consistently deliver returns in excess of their cost of capital; · achieving a reallocation of the Legacy Liabilities; and · negotiating an appropriate capital structure. Throughout the reorganization period, execution of this strategy has manifested itself via the completion of numerous initiatives, such as: · launching of a series of cost reduction initiatives targeted to streamline operations and eliminate redundancy; · closure or divestiture of certain non-core and underperforming businesses; 1 · conversion of industrial and carpet fiber assets to manufacture higher value nylon 6,6 for a growing plastics market; · renegotiation of certain commercial contracts to provide for raw material price pass through; and · reduction of our liability exposure by freezing domestic pension liabilities, curtailing our domestic other postretirement benefit programs and making significant contributions to our domestic pension plan; In 2007, we continued our progress in executing this strategy and, therefore, fully position ourselves to emerge from bankruptcy protection.Specifically, the acquisition of Akzo Nobel’s 50% interest in the Flexsys joint venture (the “Flexsys Acquisition”) and the divestiture of DEQUESTÒ, our water treatment phosphonates business, corresponds with our objective to improve our asset portfolio; the settlement of claims with constituents that materially impacted our progress toward emergence was completed; resolution of the allocation of Legacy Liabilities, which significantly reduces our liability exposure and clearly defines our environmental and other postretirement benefit obligations moving forward was achieved; and a comprehensive settlement with all of the major constituents in our bankruptcy case, which became the basis of our Fifth Amended Joint Plan of Reorganization (the “Plan”), was accomplished. On October 15, 2007, we filed the Plan and the related Fifth Amended Disclosure Statement (the “Disclosure Statement”) with the Bankruptcy Court.As noted above, the Plan is based on a comprehensive settlement with all of the major constituents in our bankruptcy case which includes the following parties:Monsanto, noteholders controlling at least $300 million in principal amount of the 2027/2037 notes, the Official Committee of General Unsecured Creditors, the Official Committee of Retirees, the Official Committee of Equity Security Holders and the Ad Hoc Trade Committee.The
